Title: General Orders, 31 March 1780
From: Washington, George
To: 


          
            Head-Quarters Morristown friday March 31st 1780.
            Parole Magazine—  C. Signs Niveous. Novel.
          
          By a Division General Court Martial held by order of Brigadier General Clinton—Lieutent Col. Huntington Prest.
          Ensign Spoor of the 3rd New-York regiment was tried for, “Scandalous and ungentlemanlike behaviour towards Captain Pell on the evening of the 29th of January last, with several others and forcibly putting him out of the room of a public house in which he had passed the evening”—and plead “Not guilty.”
          The Court after considering the evidences and the Prisoner’s defence are of opinion that the prisoner is guilty of a breach of the 21st article, 14th section of the Articles of War and adjudge that he be discharged from the service.
          The General confirms the sentence against Ensign Spoor, because there was a shameful combination of a number against a single Person, who appears to have given no provocation.
        